Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest an integrated circuit device comprising a plurality of memory cells, each of which including a channel region, a first sub-ward line, a second sub-word line, and a storage element, and a word line driving circuit configured to drive the first sub-word line and the second sub- word line of each of the plurality of memory cells, wherein the word line driving circuit includes:
a P-channel metal oxide semiconductor (PMOS) transistor, wherein a first word line driving signal is applied to a source of the PMOS transistor, a sub-word line enable signal is applied to a gate of the PMOS transistor, and the first sub-word line is connected to a drain of the PMOS transistor, an N-channel metal oxide semiconductor (NMOS} transistor, wherein a negative voltage is applied to a source of the NMOS transistor, the sub-word me enable signal is applied to a gate of the NMOS transistor, and the first sub-ward line is connected to a drain of the NMOS transistor,
a keeping NMOS transistor, wherein a second word line driving signal is applied to a gate of the keeping NMOS transistor, the negative voltage is applied to a source of the keeping NMOS transistor, and the first sub-word line is connected to a drain of the keeping NMQS transistor; and a first keeping PMOS transistor, wherein the first sub-word [me is connected to a source of the first keeping PMOS transistor, the second sub-word lime is connected to a drain of the first keeping PMOS transistor, and a negative voltage is applied to a gate of the first keeping PMOS transistor (claims 1 & 14).
Additionally, prior arts do not disclose a semiconductor pattern extending in a first horizontal direction that is parallel to a top surface of the substrate and including a first source/drain region, a channel region, and a second source/drain region, a bit line disposed adjacent to the first source/drain region of the semiconductor pattern and extending in a second horizontal direction that is parallel to the top surface of the substrate, a first sub-word line disposed adjacent to the channel region of the semiconductor pattern, spaced apart from the bit line by a first distance, and extending in a vertical direction that is perpendicular to the top surface of the substrate, a second sub-word line disposed adjacent to the channel region of the semiconductor pattern, spaced apart from the bit line by a second distance that is greater than the first distance, and extending in the vertical direction, and a word line driving circuit configured to apply a first voltage to the first sub-ward line and the second sab-word line, each of the first sub-word line and the second sub-word line being connected to a selected memory cell, apply a second voltage to the first sub-word line of an unselected memory cell, and apply a third voltage to the second sub-word line of the unselected memory cell, in response to a sub-word line enable signal, a first word line driving signal, and a second word line driving signal, wherein the first voltage is set to a boasted voltage that is higher than a power supply voltage, the second voltage is set to a negative voltage that is lower than ground voltage, and the third voltage is set to a buffer voltage that is higher than the ground voltage and lower than the power supply voltage (claim 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827